Citation Nr: 1638451	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-38 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1973 to October 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

As part of his September 2010 substantive appeal the Veteran requested a hearing before a Veterans Law Judge. However, the Veteran (through his representative) withdrew his request for a hearing in November 2015. 

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends he is entitled to service connection for a bilateral hip disability as a result of active service. Further, the Veteran contends he is also entitled to service connection for a bilateral hearing loss disability, as a result of in-service noise exposure. A remand is warranted for the Veteran to be provided with a VA examination as to his bilateral hip disability and a supplemental VA opinion as to his bilateral hearing loss disability.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). The threshold for determining a possibility of a nexus to service is a low one. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

First, the medical evidence of record documents a diagnosis of a right hip strain. See October 2010 General VA examination. Further, the Veteran has reported daily bilateral hip pain, with increased pain with walking and movement. See February 14, 2013 VA treatment record.  

Next, addressing whether there is evidence establishing an in service event, injury or disease, the Veteran contends his hip disability is a result of jumps completed while serving in the 101st Infantry Airborne Division. See April 2009 Notice of Disagreement. The Veteran's DD 214 confirms his assignment in the 101st Infantry Airborne Division as a light weapons infantryman, and he earned the parachutist badge. See DD 214. The Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Thus, an in-service event is established. 

Regarding the third element, the Board finds that the evidence tends to associate the Veteran's current disability with his service, specifically in light of his lay statements regarding his symptoms of hip pain since service and his MOS, as a light weapons infantryman with a parachutist badge; therefore, a VA examination is required.

Next, the Veteran contends he was exposed to hazardous noise in-service from rifles, machine gun fire, and grenades during service which resulted in his current hearing loss. The Board finds a remand is warranted for a supplemental VA opinion.

If VA provides an examination that examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Veteran was afforded a VA audiological examination in July 2012. See July 2012 VA examination. The July 2012 VA examination was inadequate as the examiner improperly relied on the absence of an in-service hearing loss disability. The examiner should note that the absence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). The examiner cited the Veteran's service treatment records including the July 1973 enlistment examination report and audiogram and December 1975 separation audiogram relaying on the absence of a hearing disability at separation, and an absence of threshold shifts. However, the examiner did not explain why it was significant that threshold shifts were not shown in service.  

In addition, the examiner did not take into account the Veteran's lay statements regarding his exposure to noise in-service and his ongoing symptoms of hearing loss since service. The Veteran through his representative has reported that his hearing loss disability manifested in-service after noise exposure, including exposure to rifle, machine gun fire, and grenades and that he now has trouble hearing conversations in crowds, and often needing to increase the volume on the television. See September 2016 Appellant's Brief. The Veteran's DD 214 reflects that he was a light weapons infantryman and a marksman. See DD 214. As a result noise exposure is conceded. As such a supplemental VA opinion is warranted. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran. 

All actions to obtain records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the above development to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's current bilateral hip disability. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a. Identify all current bilateral hip disabilities.
   
b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed hip disability is etiologically related to active service, to include his experience parachuting and having hard landings? 

Review of the entire claims file is required; however, attention is invited to the Veteran's treatment records noting complaints of hip pain which increases with walking and movement. See VBMS, document labeled VA Examination, receipt date October 18, 2010, page 4.
Note that a lack of documented treatment or exposure in service, while probative, cannot serve as the sole basis for a negative finding. The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.  His personnel records confirm parachuting activities.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Refer the case to the VA audiologist who provided the July 2012 examination for a supplemental opinion. 
If the same examiner is not available, the claims folder should be forwarded to another clinician.  If evaluation of the Veteran is deemed necessary appropriate arrangements should be made to evaluate the Veteran. The examiner shall review the Veteran's claims folder, and all prior opinions provided. The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current bilateral hearing loss disability is etiologically related to in-service noise exposure?

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87. 89 (1992). Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. See Hensley v. Brown, 5 Vet. App. 155,159 (1993). 

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against.

4.Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.




The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




